Motion to amend remittitur granted to the extent indicated. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Defendant argued that his rights under the Constitution of the United States, as defined in Jencks v. United States (353 U. S. 657), were violated by the trial court when it denied him the opportunity to inspect any and all statements and memoranda in the file of the District Attorney for the purpose of defendant’s cross-examination of witnesses and, particularly, an alleged dying declaration of the victim of the alleged murder described in the memorandum of this court made in rendering its decision after reargument. This court held that defendant’s constitutional rights had not been violated and that the constitutional question argued was not substantial. [See 5 N Y 2d 1037.]